DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 objected to because of the following informalities:  "The system of claim 24" should read "The system of claim 14".  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Page 14, Line 13: Callout for ‘first level 304’ should be ‘first level 302’. 

    PNG
    media_image1.png
    110
    901
    media_image1.png
    Greyscale


Page 20, Line 21: Callout for ‘front and image processing module 110’ should be ‘front-end image processing module 110’.

    PNG
    media_image2.png
    106
    963
    media_image2.png
    Greyscale
 

Page 23, Line 18/ Page 23, Lines 25-26/ Page 24, Line 28: Callouts for ‘cloud compute cluster 138’ should be ‘cloud computing cluster 112’.

    PNG
    media_image3.png
    85
    1077
    media_image3.png
    Greyscale


Page 23, Line 29: Callout for ‘blending nodes 136’ should be ‘blending nodes 156’.

    PNG
    media_image4.png
    137
    1153
    media_image4.png
    Greyscale


Page 23, Line 29: Callout for ‘enter tile cut line generation’ should be ‘intra-tile cut line generation’.

    PNG
    media_image5.png
    139
    1160
    media_image5.png
    Greyscale


Page 9, Line 27/ Page 9, Line 33: Callouts for ‘cloud computing cluster 122’ should be ‘cloud computing cluster 112’.

    PNG
    media_image6.png
    131
    1153
    media_image6.png
    Greyscale

Examiner notes that the informalities listed above do not reflect the total amount of informalities within the Applicant’s Specification. It is advised to review the Specification to catch any unlisted informalities.
Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A stack processing module” – Claims 14, 18
“A user interface module” – Claim 14-16
“A management module” – Claim 14
“A strip operation management module” – Claim 14, 26
“A tile operation management module” – Claim 14, 27
“A scalable cloud computing cluster” – Claim 1, 14, 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US-2017/0041550-A1 hereinafter “Swanson”), in view of Lopez et al. (US-2016/0300375-A1 hereinafter “Lopez”).
Regarding claim 1, Swanson teaches a method for generating a geospatial mosaic image from a plurality of geospatial images, comprising: 
(Swanson, Para 34:

    PNG
    media_image7.png
    88
    1092
    media_image7.png
    Greyscale
)
executing a front-end image processing system comprising a user interface to generate a mosaic recipe for an area of interest, comprising: defining the area of interest as a selected geographic area, wherein the area of interest is divided into geographically indexed tiles;
(Swanson, Para 9:

    PNG
    media_image8.png
    138
    1140
    media_image8.png
    Greyscale
; Swanson describes the system to comprise of a user interface that receives feedback from a user;
Swanson, Para 56:

    PNG
    media_image9.png
    150
    1081
    media_image9.png
    Greyscale

;  The user-defined world coordinate width and height of Swanson is the geographic area of interest; )

accessing image storage having geospatial images stored therein; retrieving the geospatial images from the image storage corresponding to the area of interest; 
Swanson, Para 50:

    PNG
    media_image10.png
    140
    1132
    media_image10.png
    Greyscale
; An image storage having images stored therein is described;
 Swanson, Para 59:

    PNG
    media_image11.png
    128
    1382
    media_image11.png
    Greyscale
;
Swanson, Para 52:

    PNG
    media_image12.png
    115
    1367
    media_image12.png
    Greyscale
; Retrieval of images of a region of interest is described; )

rendering browse version images of at least a portion of the geospatial images from the image storage in a map display of the user interface, wherein the browse version images comprise low resolution image versions of corresponding geospatial images in the image storage;
(Swanson, Para 39:

    PNG
    media_image13.png
    102
    1113
    media_image13.png
    Greyscale
; The image database may contain high resolution images for manipulation;
Swanson, Para 42:

; Swanson describes lower resolution image versions of the source images; )

Swanson does not expressly disclose the rendering of browse version images in a map display of the user interface.
Lopez teaches:
rendering browse version images of at least a portion of the geospatial images from the image storage in a map display of the user interface, wherein the browse version images comprise low resolution image versions of corresponding geospatial images in the image storage;
(Lopez, Para 331:

    PNG
    media_image16.png
    184
    658
    media_image16.png
    Greyscale

; Lopez describes a viewing window displaying an image to the user at some zoom level; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson such that the images to be displayed to the user on the user interface were of lower resolution, as taught by Lopez.
The suggestion/motivation for doing so would have been to limit the computational expense of the device executing the user interface during operations.

	Swanson in view of Lopez teaches:
and receiving a selection of one or more geospatial images for each geographically indexed tile based on the browse version images to define a mosaic recipe of the geospatial images for use in generation of an orthomosaic images; 
(Swanson, Para 60:

; Swanson describes an image selection partially based on a lower resolution image; )

Swanson in view of Lopez does not expressly disclose: and executing a back-end image processing system to compile an orthomosaic image based on the mosaic recipe, comprising: retrieving the geospatial images corresponding to the mosaic recipe from a full resolution image storage and storing the geospatial images in scalable cloud storage;
Lopez further teaches:
and executing a back-end image processing system to compile an orthomosaic image based on the mosaic recipe, comprising: retrieving the geospatial images corresponding to the mosaic recipe from a full resolution image storage and storing the geospatial images in scalable cloud storage; 
 (Lopez, Para 222:

    PNG
    media_image21.png
    90
    649
    media_image21.png
    Greyscale

; Lopez introduces full resolution encoded tiles;
Lopez, Para 41:

    PNG
    media_image24.png
    91
    843
    media_image24.png
    Greyscale

; Lopez describes the storage of encoded tiles in a cloud computing system;
	Lopez, Para 170:

    PNG
    media_image25.png
    115
    833
    media_image25.png
    Greyscale
 
; Lopez describes the scalability of the cloud computing system in which the encoded tiles are stored; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson such that full resolution images were retrieved from a scalable cloud computing system, as taught by Lopez.
The suggestion/motivation for doing so would have been the versatility of the cloud computing system to adjust data space to combat demand spikes or decrease data space during lulls.


Swanson in view of Lopez does not expressly disclose processing the geospatial images as the geospatial images are received at the scalable cloud storage using an image strip processor, the processing at least comprising dividing the geospatial images into image tiles of corresponding geographic relation to the geographically indexed tiles and storing the image tiles in scalable cloud storage; 
Lopez further teaches:
processing the geospatial images as the geospatial images are received at the scalable cloud storage using an image strip processor, the processing at least comprising dividing the geospatial images into image tiles of corresponding geographic relation to the geographically indexed tiles and storing the image tiles in scalable cloud storage;
(Lopez, Para 16:

    PNG
    media_image26.png
    85
    636
    media_image26.png
    Greyscale

;
Lopez, Para 41: Remains as applied to the clause above;
Lopez, Para 232:

    PNG
    media_image27.png
    239
    838
    media_image27.png
    Greyscale

; Lopez describes the encoder service to include components such as an ESB, a storage system, a worker node, and encoded tiler;
Lopez, Para 235:

    PNG
    media_image28.png
    243
    656
    media_image28.png
    Greyscale

; Lopez describes dividing images of a scene into tiles using the encoded tiler;
	Lopez, Para 236:
	
    PNG
    media_image29.png
    86
    842
    media_image29.png
    Greyscale

; Lopez describes that the generated tiles are stored after division. )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson such that the geospatial images were processed and divided into tiles to be stored in the scalable cloud storage, as taught by Lopez.
The suggestion/motivation for doing so would have been to create individual tiles of the scene that can be used interchangeably for the mosaic.

Swanson in view of Lopez does not expressly disclose determining, in response to storing of the image tiles for each said geospatial image, available tile-level operations capable of being performed for each geographically indexed tile based availability of said image tiles corresponding to the mosaic recipe for a given geographically indexed tile; 
Lopez further teaches:
determining, in response to storing of the image tiles for each said geospatial image, available tile-level operations capable of being performed for each geographically indexed tile based availability of said image tiles corresponding to the mosaic recipe for a given geographically indexed tile; 
(Lopez, Para 44:

    PNG
    media_image30.png
    155
    831
    media_image30.png
    Greyscale

; Lopez establishes the relationship between the ETS and MTS;
Lopez, Para 232: Remains as applied to the clause above where the ESB is a component of the ETS;
Lopez, Para 233:
 
    PNG
    media_image31.png
    129
    842
    media_image31.png
    Greyscale

; Lopez describes the passing of a scene from the ESB to the encoder service module;
Lopez, Para 255:

    PNG
    media_image32.png
    90
    845
    media_image32.png
    Greyscale

; Lopez teaches that the encoder service module stores a scene.
Lopez, Para 256:
 
    PNG
    media_image33.png
    160
    845
    media_image33.png
    Greyscale

; Lopez teaches that, upon storage by the encoder service module, tile operations are ready to be performed by the MTS; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson such that tile level operations were determined based on the availability of the tiles, as taught by Lopez.
The suggestion/motivation for doing so would have been only perform operations relevant to tiles in need of the operations, thus saving computational expense by not performing unnecessary processing on irrelevant tiles.

Swanson in view of Lopez does not expressly disclose generating a queue of operations comprising the available tile-level operations to be performed relative to the image tiles; and executing the queue of operations using a scalable cloud computing cluster with parallel operation execution at a plurality of compute nodes of the scalable cloud computing cluster for non-dependent tile-based operations to generate the mosaic.
Lopez further teaches:
generating a queue of operations comprising the available tile-level operations to be performed relative to the image tiles;  and executing the queue of operations using a scalable cloud computing cluster with parallel operation execution at a plurality of compute nodes of the scalable cloud computing cluster for non-dependent tile-based operations to generate the mosaic.
(Lopez, Para 135:

    PNG
    media_image34.png
    125
    842
    media_image34.png
    Greyscale

; Lopez describes the encoded tile job manager as being a component of the ETS;
Lopez, Para 137:

    PNG
    media_image35.png
    135
    658
    media_image35.png
    Greyscale

; The encoded tile job manager within the ETS contains a queue of job type related instructions; 
Lopez, Para 259:

    PNG
    media_image36.png
    158
    845
    media_image36.png
    Greyscale

;
Lopez, Figure 13:

    PNG
    media_image37.png
    789
    507
    media_image37.png
    Greyscale

; Figure 13 demonstrates a queue of possible jobs for tile-based operations; )

It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson such that a queue of operations for the image tiles was generated and then executed to obtain an output mosaic, as taught by Lopez.
The suggestion/motivation for doing so would have been to provide persistent operation on individual tiles as well as have a predictable and traceable chain of operations to reference.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson with Lopez to obtain the invention as specified in claim 1.

Regarding claim 2, Swanson in view of Lopez teaches the method of claim 1, further comprising: automatically populating the area of interest with browse version images corresponding to said geospatial images in the map display of the user interface based on metadata information regarding the geospatial images corresponding to the area of interest.
(Lopez, Para 331: Remains as applied to claim 1 above;

    PNG
    media_image16.png
    184
    658
    media_image16.png
    Greyscale

; where browse version images are presented to the user based on some metadata information or criteria; )

Regarding claim 3, Swanson in view of Lopez teaches the method of claim 2, further comprising: 
searching the image store of geospatial images based on metadata information; 
(Lopez, Para 344:

    PNG
    media_image38.png
    277
    841
    media_image38.png
    Greyscale

; Lopez describes searching the encoded tiles database that contains images and corresponding metadata information; )
presenting geospatial image search results comprising browse version images to the user in the map display, wherein the selection includes a said geospatial image of the geospatial image search results.
(Lopez, Para 331: Remains as applied to claims 1 and 2 above; )


Claim 4-9, 13-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Lopez and further in view of Kumar (US-2015/0363641-A1).
Regarding claim 4, Swanson in view of Lopez teaches the method of claim 1, but does not expressly disclose:
creating an image stack of the browse version images comprising a plurality of zoom levels of the map display.
Kumar teaches:
creating an image stack of the browse version images comprising a plurality of zoom levels of the map display.
(Kumar, Para 203:

    PNG
    media_image39.png
    85
    839
    media_image39.png
    Greyscale

; Kumar describes a predefined plurality of zoom level;
Kumar, Para 204:

    PNG
    media_image40.png
    237
    844
    media_image40.png
    Greyscale

; Kumar describes a corresponding image layer and spatial resolution for each of the predefined zoom levels. Zoom levels can be sorted in a magnification level stack; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that a progressive list of images with different spatial resolution was created to reflect corresponding zoom levels on a map display, as taught by Kumar.
The suggestion/motivation for doing so would have been to throttle the computational expense of image presentation to the display by only using a browse version image resolution appropriate for the corresponding zoom level.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Kumar to obtain the invention as specified in claim 4.

Regarding claim 5, Swanson in view of Lopez and further in view of Kumar teaches the method of claim 4, wherein a change to the selection of the one or more geospatial images is reflected in the image stack at the plurality of zoom levels.
(Kumar, Para 204:

; Kumar describes a user selection corresponding to a change in zoom level; )

Regarding claim 6, Swanson in view of Lopez teaches the method of claim 1, but does not directly disclose:
 wherein the geospatial images from the image store comprise a previously generated geospatial mosaic.
Kumar further teaches:
wherein the geospatial images from the image store comprise a previously generated geospatial mosaic.
(Kumar, Para 60:

    PNG
    media_image43.png
    156
    847
    media_image43.png
    Greyscale

; Kumar describes a base layer image database containing base layer images;
Kumar, Para 76:

; Kumar identifies the base layer images as being previously generated mosaics; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that geospatial images in the image store were previously generated mosaics, as taught by Kumar.
The suggestion/motivation for doing so would have been to iteratively update previously generated mosaics to reflect geographic changes over time.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Kumar to obtain the invention as specified in claim 6.

Regarding claim 7, Swanson in view of Lopez teaches the method of claim 1, but does not directly disclose:
wherein the processing further includes the image strip processor applying dynamic range adjustment to the geospatial images.
Kumar further teaches:
wherein the processing further includes the image strip processor applying dynamic range adjustment to the geospatial images.
 (Kumar, Para 75:

    PNG
    media_image48.png
    278
    836
    media_image48.png
    Greyscale

; Kumar outlines color balancing and contrast stretching techniques to be performed on the geospatial images; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that a dynamic range adjustment was performed on the geospatial images, as taught by Kumar.
The suggestion/motivation for doing so would have been to increase visualization of geographic objects as well as weather interference within the geospatial images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Kumar to obtain the invention as specified in claim 7.

Regarding claim 8, Swanson in view of Lopez and further in view of Kumar teaches the method of claim 7, wherein the processing further includes the image strip processor performing orthorectification, atmospheric compensation, and pan sharpening on the geospatial images.
(Swanson, Para 34:

    PNG
    media_image51.png
    190
    1094
    media_image51.png
    Greyscale

;
Swanson, Para 54:

    PNG
    media_image52.png
    138
    1094
    media_image52.png
    Greyscale

; Swanson describes processing of geospatial images to include orthorectification, pan-sharpening, atmospheric gain, and other well known processes in the art; )

Regarding claim 9, Swanson in view of Lopez teaches the method of claim 1, but does not teach:
wherein the tile-level operations comprise intra-tile cutline generation, inter-tile cutline generation, and cutline blending.
Kumar teaches:
wherein the tile-level operations comprise intra-tile cutline generation, inter-tile cutline generation, and cutline blending.
(Kumar, Para 163:

    PNG
    media_image53.png
    124
    643
    media_image53.png
    Greyscale

;
Kumar, Para 164:

    PNG
    media_image54.png
    181
    644
    media_image54.png
    Greyscale

;
Kumar, Figure 12A:

    PNG
    media_image55.png
    266
    276
    media_image55.png
    Greyscale

; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that various tile-level cutline manipulations were performed, as taught by Kumar.
The suggestion/motivation for doing so would have been to provide a consistent image between images and exclude defects or artifacts within the image regions.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Kumar to obtain the invention as specified in claim 9.


Regarding claim 13, Swanson in view of Lopez teaches the method of claim 1, but does not expressly disclose: 
wherein the number of compute nodes used in said executing the queue of operations is based on a number of operations in the queue.
Kumar teaches:
 wherein the number of compute nodes used in said executing the queue of operations is based on a number of operations in the queue.
(Kumar, Para 176:

    PNG
    media_image56.png
    97
    662
    media_image56.png
    Greyscale

; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that the number of compute nodes used in executing the queue of operations was based on the number of operations in the queue, as taught by Kumar.
The suggestion/motivation for doing so would have been to increase processing speed of the operations.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Kumar to obtain the invention as specified in claim 13.


Regarding claim 14, Swanson in view of Lopez and further in view of Kumar teaches a system for generation of a geospatial mosaic image from a plurality of geospatial images, comprising: 
a front-end image processing system portion, comprising: 
an image server executed in a scalable cloud computing cluster to request and serve geospatial images between network locations including requesting high resolution geospatial images from image storage; 
(Swanson in view of Lopez: See arguments and citations offered above in rejecting claim 1)
a stack processing module operative to receive the high resolution geospatial images from the image server and generate an image stack comprising low resolution browse version images corresponding to the high resolution geospatial images and to store the browse version images in a scalable cloud storage environment; 
(Swanson in view of Lopez and further in view of Kumar: See arguments and citations offered above in rejecting claims 1 and 4)
and a user interface module operative to generate a web-based interface comprising a map display of an area of interest that is divided into geographically indexed tiles, the map display including said browse version images of corresponding geographical relation to the area of interest, the user interface module also operative to generate a mosaic recipe of said high resolution geospatial images for use in generation of a geospatial mosaic based on a selection of the browse version images displayed, the mosaic recipe defining the high resolution geospatial images for each geographically indexed tile to be used in generation of the geospatial mosaic;
(Swanson in view of Lopez and further in view of Kumar: See arguments and citations offered above in rejecting claims 1, and 2)
a back-end image processing system portion, comprising: 
a management module operative to receive the mosaic recipe from the front- end image processing system; 
(Swanson, Para 37:

    PNG
    media_image57.png
    336
    1117
    media_image57.png
    Greyscale

;
(Swanson, Para 38:

    PNG
    media_image58.png
    184
    1099
    media_image58.png
    Greyscale
; )
a strip operation management module operative to request high resolution geospatial imagery at the direction of the management module and generate a strip processing queue for strip-level jobs to be performed relative to the high resolution geospatial imagery at least including dividing the geospatial images into image tiles of corresponding geographic relation to the geographically indexed tiles; 
(Swanson in view of Lopez: See arguments and citations offered above in rejecting claim 1)

a tile operation management module operative to generate a tile processing queue for tile-level jobs to be performed relative to the image tiles at the direction of the management module, wherein the queue includes parallel operation of non- dependent tile-level jobs; 
(Swanson in view of Lopez: See arguments and citations offered above in rejecting claim 13;
Lopez, Para 234:

    PNG
    media_image59.png
    182
    648
    media_image59.png
    Greyscale

; )
and a scalable cloud computing cluster operative to dedicate computing nodes for execution of said strip-level jobs and said tile-level jobs, said computing nodes operative to perform said strip-level jobs including the dividing of the geospatial images into tiles and to perform said tile-level jobs.
(Swanson in view of Lopez: See arguments and citations offered above in rejecting claim 1)
	
Regarding claims 15-22, they recite the functions of the method of claims 2-9, respectively, as systems. Thus, the analyses in rejecting claims 2-9 are equally applicable to claims 15-22, respectively.

Claims 10-11, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Lopez, and further in view of Furlani et al. (US-6741255-B1).
Regarding claim 10, Swanson in view of Lopez teaches the method of claim 1, but does not expressly disclose:
wherein the processing of the geospatial images using the image strip processor is governed by a directed acyclic graph (DAG).
Furlani teaches:
wherein the processing of the geospatial images using the image strip processor is governed by a directed acyclic graph (DAG).
(Furlani, Col 1, Lines 58-61:

    PNG
    media_image60.png
    134
    642
    media_image60.png
    Greyscale

; Furlani describes the invention to include a sequence of operations performed on individual tiles of an image;
Furlani, Col 6, Lines 8-10:

    PNG
    media_image61.png
    98
    638
    media_image61.png
    Greyscale

; The invention of Furlani uses a Directed Acyclic Graph to perform the operations on the image;
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that a directed acyclic graph was used to govern the processing of geospatial images, as taught by Furlani.
The suggestion/motivation for doing so would have been to encourage scalability given larger input sets of lesion images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Furlani to obtain the invention as specified in claim 10.

Regarding claim 11, Swanson in view of Lopez and further in view of Furlani teaches the method of claim 10 wherein the processing of the geospatial images comprise performing strip-level operations in relation to the temporal order in which the geospatial images are received at the scalable cloud storage with parallel operations performed according to the DAG.
 (Furlani, Col 6, Lines 1-5: 

; )

Regarding claim 27, Swanson in view of Lopez teaches the system of claim 24, but does not expressly disclose:
 wherein the tile operation management module is operative to generate a directed acyclic graph (DAG) comprising parent tile operations and dependent child tile operations and the tile 10processing queue is based on tile-level jobs capable of being performed using the image tiles as processed by the scalable cloud computing cluster.
Furlani teaches:
wherein the tile operation management module is operative to generate a directed acyclic graph (DAG) comprising parent tile operations and dependent child tile operations and the tile 10processing queue is based on tile-level jobs capable of being performed using the image tiles as processed by the scalable cloud computing cluster.
(Furlani, Col 6, Lines 1-5: Remains as applied to the claim 12 below;
Furlani, Col 9, Lines 54-60: Remains as applied to the claim 12 below;
Furlani, Figure 4A: Remains as applied to the claim 12 below;
; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez such that a directed acyclic graph was generated and comprised of parent and dependent tile operations, as taught by Furlani.
The suggestion/motivation for doing so would have been to have a traceable record of order of operations on tiles.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez with Furlani to obtain the invention as specified in claim 27.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Lopez and Kumar, and further in view of Furlani et al. (US-6741255-B1).
Regarding claim 12, Swanson in view of Lopez and Kumar teaches the method of claim 9, but does no expressly disclose:
wherein the tile-level operations are governed by a directed acyclic graph (DAG) comprising parent operations and dependent child operations, wherein the parallel operation execution is according to the DAG.
Furlani teaches:
wherein the tile-level operations are governed by a directed acyclic graph (DAG) comprising parent operations and dependent child operations, wherein the parallel operation execution is according to the DAG.
 (Furlani, Col 3, Lines 53-55:

    PNG
    media_image64.png
    102
    712
    media_image64.png
    Greyscale

;
Furlani, Col 9, Lines 54-60:

    PNG
    media_image67.png
    237
    716
    media_image67.png
    Greyscale

; Furlani describes operation dependencies within the DAG structure;
Furlani, Figure 4A:

    PNG
    media_image68.png
    458
    469
    media_image68.png
    Greyscale

; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the systems and methods of Swanson in view of Lopez and Kumar such that the tile operations were performed in dependency structure with parent and child operations, as taught by Furlani.
The suggestion/motivation for doing so would have been to ensure some operations were performed to the tiles only after completion of particular parent operation.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Swanson in view of Lopez and Kumar with Furlani to obtain the invention as specified in claim 12.

Regarding claim 26, it recites the functions of the method of claim 12, as a system. Thus, the analyses in rejecting claim 12 is equally applicable to claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662